DETAILED ACTION
	This is a final rejection in reply to amendments filed 12/3/21. Claims 1-16 are currently pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ducrot in particular has been applied, as shown below, to teach the chips as claimed in amended claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel et al. (US 2016/0186689) in view of Ducrot et al. (US 2018/0222131).
	Regarding independent claim 1, Bartel teaches a thrust reverser cascade 28 for an aircraft nacelle comprising a plurality of blades 46, each blade having a first and a second aerodynamic surface (each side of the blade 46), the plurality of blades being linked to spars 44 connected to fastening flanges 40,42 configured to fasten the thrust reverser cascade on the nacelle [0035], 

Bartel is silent to a plurality of individual fiber pieces pre-impregnated with resin in the form of chips and the chips superimposed on each other in layers.
Ducrot teaches it was known to use “chips” layered on each other ([0019-0021) in a thrust reverser for an aircraft engine [0053].
It would have been obvious to one of ordinary skill in the art at the time of filing to use the chips of Ducrot in the thrust reverser cascade of Bartel in order to provide a heat resistant component as suggested by Ducrot [0053].
Regarding dependent claim 2, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches wherein the plurality of blades are linked to the spars by connection areas 54 formed by fibrous webs disposed in a continuous manner at least from the plurality of blades to areas of junction of the plurality of blades with associated adjacent spars [0042, they are also integrally molded with the blades].
Regarding dependent claim 3, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches wherein connection areas of a blade among the plurality of blades and of an adjacent spar are formed by an extension of the at least one fibrous web of the blade over a portion of the adjacent spar [0042].
Regarding dependent claim 4, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches wherein the plurality of blades are formed by fibrous webs across a thickness of the plurality of blades [0038]. Ducrot further teaches layering of chips [0021].
Regarding dependent claim 5, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches wherein the spars 44 and the fastening flanges 40,42 include the at least one fibrous web across a thickness of each of the spars and fastening flanges [0039]. Ducrot further teaches layering of chips [0021].
dependent claim 6, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches wherein the spars and/or the fastening flanges are formed by a combination of a composite material with continuous fibers and at least one fibrous web disposed at least locally on a surface of the composite material, the at least one fibrous web comprising fiber pieces superimposed on each other, positioned parallel to each other and oriented according to different directions [0039]. Ducrot further teaches layering of chips [0021].
Regarding dependent claim 7, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches wherein the plurality of blades have a variable thickness. As the blades are curved, there will be some varying thickness.
Regarding dependent claim 8, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches wherein the thickness of the plurality of blades varies along a chord of each blade by a factor between 1 and 15 times a minimum thickness. The blades are primarily uniform thickness, although there is some variation from the shape, the blades meet the limitations as a minimum thickness is not claimed, and appears to be an arbitrary value.
Regarding dependent claim 10, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches wherein the plurality of blades have a U-shaped fold-back of fibrous webs over adjacent spars, the U-shaped fold-back of fibrous webs covering the first and second aerodynamic surfaces of the plurality of blades over the thrust reverser cascade. As the blades 46 and the sidewalls 54 are both made of the fibrous material, they would make a U-shaped fold back of fibrous webs over the adjacent spars 44.
Regarding dependent claim 14, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches wherein the plurality of fiber pieces comprises woven fibers so as to form mats of woven fiber pieces pre- impregnated with resin [0047].
Regarding dependent claim 15, Bartel in view of Ducrot teaches the invention as claimed above.  Ducrot further teaches wherein the plurality of fibers are within a thermosetting matrix, wherein the thermosetting matrix is selected from the group consisting of epoxides, benzoxazines, polyesters, and bismaleimides. Ducrot teaches using a thermosetting resin selected from the group consisting of epoxides, benzoxazines, polyesters, and bismaleimides [0010, 0020].

Regarding dependent claim 16, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches wherein the plurality of fibers are within at least one thermoplastic matrix selected from the group consisting of polyamides, polypropylenes, polyetherimides, polyethersulfones, polyphenylene sulfides, polyaryletherketones, polyether-ether-ketones, and polyether-ketone-ketones [0038].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel in view of Ducrot  and further in view of Morely (US 3024604).
Regarding dependent claim 9, Bartel in view of Ducrot  teaches the invention as claimed and discussed above. While Bartel teaches a plurality of cells, each cell delimited by two blades and portions of spars, one cell out of two cells being surrounded by fibrous webs, the, as shown in figure 4 and [0038-0039]. Bartel fails to teach the cells surrounded by fibrous webs being disposed in quincunx. Although each cell is surrounded by fibrous webs, Bartel fails to teach an arrangement that has the cells in a quincunx, which would allow the fibrous webs to be disposed in quincunx.  
Morely teaches it was known to have cascade vanes in a thrust reverser having staggered rows (fig. 3), and this would allow for a group of 5 cells to be arranged in quincunx.
It would have been obvious to one of ordinary skill at the time of filing to providing this type of layout as Morely teaches that the structure as described provides improved strength (col. 1, ll. 22-33).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel in view of Ducrot.
Regarding dependent claims 11-13, Bartel in view of Ducrot teaches the invention as claimed above. Bartel further teaches that the amount of fibers in relation to the composite material, the thickness, length, and width of the fibers are all variable in relation to the needs of the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of fibers in relation to the composite material, the thickness, length, and width of the fibers of Bartel as modified to be in the range claimed because Bartel recognized the each as a result-effective variable, i.e., a variable which achieves a recognized result, in this case 
Where the general conditions of a claim are disclosed in the prior art, in this case Bartel teaching all the claimed structures as mapped above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case adjusting the amount of fibers in relation to the composite material, the thickness, length, and width of the fibers as Bartel teaches was known [0038], would have been an obvious extension of prior art teachings, in order to achieve the desired combination of thickness, width, length and total amount of fibers. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741